Citation Nr: 1704551	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

The Veteran is seeking entitlement to SMC based on the need for regular aid and attendance or at the housebound rate as a result of his service-connected disabilities.

In the present case, the Veteran currently has a combined rating of 90 percent since January 2012, to include:  right and left food cold injuries, each rated at 30 percent; scar on the right buttock, rated at 20 percent disabling; peripheral neuropathy of the right and left lower extremities, each rated at 20 percent disabling; four separate and individually rated scars, each rated at 10 percent disabling.  In addition, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since June 23, 2004.  

Additional SMC for aid and attendance is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular air and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The Veteran in this case does not assert, and the evidence does not show, that he has anatomical loss or loss of use of both feet, or of one hand and one foot, or that he is blind in both eyes with visual acuity of 5/200 or less, or that he is permanently bedridden.  Accordingly, the question before the Board is whether the Veteran's service-connected disabilities listed above, individually or collectively, require the Veteran to have regular aid and attendance of another person.

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

The Veteran had a VA examination in connection with his previous claims for increased ratings, not currently on appeal, in April 2013.  At that time, the VA examiner determined that due to the aging process and progressively worsening symptoms of arthralgias, numbness, and poor sensation in his bilateral feet, the Veteran would be unable to ambulate without the use of a walker except for very short distances, as he mostly required the use of a wheelchair.  Further, the examiner stated that the Veteran would be unable to secure or maintain employment which would be physical in nature or involve ambulation due to his service-connected disabilities.  The VA examiner did not provide an opinion as to whether the Veteran's service connected disabilities, either individually or collectively, require the Veteran to have regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a) as cited above.  Therefore, the Board finds the April 2013 opinion to be inadequate and a remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
Additionally, following this examination, VA treatment records dated through 2015 and lay statements submitted on the Veteran's behalf note that he is, in fact, dependent on the care of others.  Consequently, the Board concludes that new a VA medical examination is necessary to specifically determine whether as a result of only his service-connected disabilities, the Veteran requires the regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a).  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

On remand, any additional VA or private treatment records in existence should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of all outstanding VA and private treatment records should be obtained and added to the claims folder or to the Veteran's electronic file in VBMS.
 
2.  The Veteran should be scheduled for a VA examination by an examiner qualified to determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's service-connected disabilities cause him to be in need of the regular aid and attendance of another person due to any of the following: inability to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; inability to feed himself through the loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or, physical or mental incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a). 

The examiner must review the entire claims file, including the prior VA examinations and VA treatment records.  That such a review was conducted must be noted in the opinion.

A complete rationale should be provided for any opinion offered.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


